

Exhibit 10.1






ASSIGNMENT OF PURCHASE AND SALE AGREEMENT




    THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated September 26th, 2014,
is made by and between Wheeler Interests, LLC, a Virginia limited liability
company, (the “Assignor”), and WHLR-Graystone Crossing LLC, a Delaware limited
liability company (the “Assignee”).


Background:


A.    Assignor and ERP Tega Cay, LLC, a South Carolina limited liability company
(the “Seller”) previously entered into a Purchase and Sale Agreement, dated July
28, 2014 (the “Agreement”), with respect to the purchase of a shopping center
site located at Tega Cay, South Carolina;


B.    Assignor desires to assign the Agreement to Assignee, and Assignee desires
to accept the assignment;


Agreement:


For and in consideration for the sum of One Dollar ($1.00) cash in hand paid and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, Assignor hereby assigns all of its rights and delegates all of its
obligations under the Agreement to Assignor, including all rights to any earnest
money deposit or other payment, and Assignee hereby accepts the assignment of
the rights of Assignor under the Agreement and assumes all of the obligations
and liabilities of Assignor under the Agreement.














(Signature Page Follows)

















--------------------------------------------------------------------------------

















In Witness Whereof, the parties have executed this Assignment as of the 26th day
of September, 2014.




ASSIGNOR:


Wheeler Interests, LLC
a Virginia limited liability company




By: /s/ Jon S. Wheeler
Jon S. Wheeler, its Managing Member






ASSIGNEE:


WHLR-Graystone Crossing, a Delaware limited liability company


By: /s/ Jon S. Wheeler
By Jon S. Wheeler, its Manager


      





